DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 03/01/2022.
The application has been amended as follow:

1. (Currently Amended) A method comprising:
determining, by a terminal device based on received configuration information, an index of a first time unit in which a start position of a control channel resource of a control channel is located, wherein a system frame number in which the first time unit is located is determined based on a first parameter and the terminal device determines the first parameter based on a relationship between a quantity of system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located and a first preset system frame quantity and each SSB corresponds to one control channel search space; and
monitoring, by the terminal device, the control channel starting from a time domain position corresponding to the index of the first time unit,
wherein the first parameter is a first value or a second value, the second value is less than the first value, and the first parameter is the first value when the quantity of system frames is greater than the first preset system frame quantity, and the first parameter is the second value when the quantity of system frames is less than or equal to the first preset system frame quantity.

3. (Canceled).

13. (Currently Amended) A signal monitoring apparatus, comprising:
a processing module, configured to determine, based on received configuration information, an index of a first time unit in which a start position of a control channel resource of a control channel is located, wherein a system frame number in which the first time unit is located is determined based on a first parameter, a terminal device is configured to determine the first parameter based on a relationship between a quantity of system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located and a first preset system frame quantity, each SSB corresponds to one control channel search space, and the processing module is further configured to monitor the control channel starting from a time domain position corresponding to the index of the first time unit,
wherein the first parameter is a first value or a second value, the second value is less than the first value, and the first parameter is the first value when the quantity of system frames is greater than the first preset system frame quantity, and the first parameter is the second value when the quantity of system frames is less than or equal to the first preset system frame quantity.

15. (Canceled)


Allowable Subject Matter
Claims 1, 4-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 have been amended to overcome the prior art of record. The prior art fails to teach is silent regarding a relationship between a quantity of system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located and a first preset system frame quantity, and each SSB corresponds to one control channel search space, wherein the first parameter is a first value or a second value, the second value is less than the first value, and the first parameter is the first value when the quantity of system frames is greater than the first preset system frame quantity, and the first parameter is the second value when the quantity of system frames is less than or equal to the first preset system frame quantity, as specified in claims 1 and 13. Therefore, they are allowable.
Claims 4-12 depend on claim 1. Therefore, they are allowable.
Claims 16-20 depend on claim 13. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643